Citation Nr: 1042660	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-30 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for arthritis of the hands 
and arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to 
July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The Veteran testified before the undersigned at a hearing in July 
2010.  A transcript of the hearing is of record.

The issues of service connection for PTSD and hearing loss being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a February 1991 rating decision, the RO denied the 
Veteran's claim of service connection for PTSD; the Veteran did 
not appeal.

2.  The evidence related to the Veteran's claim of service 
connection for PTSD that was received since the February 1991 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. 

3.  On July 19, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that a withdrawal of the appeal of service connection for 
arthritis of the hands and arms is requested.
CONCLUSIONS OF LAW

1.  A February 1991 rating decision denying a claim of service 
connection for PTSD is final; new and material evidence 
sufficient to reopen the Veteran's claim has been presented.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.156, 20.1103 (2010).

2.  The criteria for withdrawal of an appeal of the issue of 
service connection for arthritis of the hands and arms by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting the benefit not being remanded.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

II.  The Merits of the Claims

Petition to Reopen

The Veteran was denied service connection for PTSD in a February 
1991 rating decision because the evidence was not sufficient to 
support a diagnosis of PTSD.  Notice of the denial was sent to 
the Veteran on February 11, 1991; the Veteran did not appeal.  
The Veteran filed his petition to reopen in March 2004.

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless an appeal is initiated within 
one year of the notice of decision, or within 60 days of the 
issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement 
to service connection has been previously denied and that 
decision became final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, 83 F.3d 1380.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence at the time of the February 1991 denial 
consisted of the Veteran's service treatment records (STRs), some 
personnel records, and a private psychiatric evaluation dated in 
September 1989.  The Veteran's STRs showed no treatment for, or 
diagnosis of, PTSD.  His personnel records show that he was 
stationed in Vietnam and worked in aircraft maintenance.  The 
private psychiatric evaluation showed a diagnosis of PTSD related 
to the Veteran's military service.

The relevant evidence since the February 1991 denial consists of 
VA treatment records dated in February 2004 and July 2010, buddy 
statements received in July 2010, and the Veteran's testimony at 
his July 2010 hearing.  The July 2010 VA treatment record shows a 
diagnosis of PTSD based on the Veteran's military service.  The 
buddy statements from men who served with the Veteran indicate 
that they were subjected to mortar and rocket attacks while 
stationed at Marble Mountain Airfield, three miles south of Da 
Nang.  The Veteran's testimony at his hearing indicates that he 
experienced mortar and rocket attacks while stationed at Marble 
Mountain Airfield and Da Nang.

Because the newly received evidence relates to an unestablished 
fact necessary to reopen the previously denied claim of service 
connection PTSD, namely, evidence of a diagnosis of PTSD related 
to the Veteran's service, the Board finds that it is both new and 
material. 

The Board thus finds that new and material evidence adequate to 
reopen the previously denied claim of service connection for 
PTSD, and the application to reopen will therefore be granted.

Dismissal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  At the hearing 
in July 2010, the appellant had expressly withdrawn his appeal of 
that part of a October 2004 rating decision that denied service 
connection for arthritis of the hands and arms.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal of service connection for arthritis of the 
hands and arms and it is dismissed.


ORDER

New and material evidence sufficient to reopen a claim of service 
connection for PTSD having been received, the appeal is granted 
to this extent.  

The appeal of the October 2004 rating decision with respect to 
the issue of entitlement to service connection for arthritis of 
the hands and arms is dismissed.


REMAND

The Board finds that further development is needed on the 
underlying claim of service connection for PTSD and the claim of 
service connection for hearing loss.  

The Veteran's testimony reflects that he was exposed to stressors 
of rocket and mortar fire while stationed at Marble Mountain 
Airfield; buddy statements from men who served with the Veteran 
corroborate his claimed stressors.  Accordingly, the Veteran's 
stressors of rocket and mortar attacks have been verified.  
Additionally, the September 1989 psychiatric evaluation and July 
2010 treatment record indicate a diagnosis of PTSD related to the 
Veteran's military service.  Therefore, the Board finds that a 
remand is necessary to afford the Veteran a VA examination to 
determine if he has a diagnosis of PTSD that his related to his 
military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran testified at his hearing that he had hearing loss and 
the February 2004 VA treatment record indicates that the Veteran 
has a diagnosis of hearing loss.  Since the Veteran's stressors 
of rocket and mortar attacks have been verified, the Board 
concedes that the Veteran had acoustic trauma in service.  
Therefore, the Board finds that a VA examination in necessary to 
determine whether the Veteran has hearing loss that is related to 
his military service.  Id.  In this regard, the Board observes 
that the Veteran previously failed to report for a VA 
audiological examination scheduled in September 2004.  The Board 
would like to remind the Veteran that appearing for any 
examinations scheduled is greatly appreciated for an adjudication 
of his claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the following 
VA examinations:

a)  A psychiatric examination to 
determine if the Veteran has PTSD 
related to his reported stressors of 
rocket and mortar fire.  
Psychological testing should be 
conducted with a view toward 
determining whether the Veteran in 
fact meets the criteria for a 
diagnosis of PTSD.  The examiner is 
requested to, among other things, 
obtain a detailed history of the 
Veteran's symptoms as observed by him 
and others since service, review the 
record, and offer an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) that the Veteran has 
symptomatology that meets the 
diagnostic criteria for PTSD related 
to his in-service stressors. 

b)  An audiological examination to 
assess whether the Veteran has hearing 
loss that is related to his military 
service.  The examiner is requested 
to, among other things, obtain a 
detailed history of the Veteran's 
symptoms as observed by him and others 
since service, review the record, and 
offer an opinion as to whether it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of approximately 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that any diagnosed hearing 
loss is related to his military 
service.  The examiner should review 
the claims file, including a copy of 
this remand.

The claims folder and a copy of this 
decision must be reviewed by the examiners 
and the examiners should provide a 
complete rationale for any opinion given.  
The examiners should specifically identify 
that they have reviewed the claims file 
and medical records.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  The AOJ should ensure that the 
examination reports comply with this 
remand and answers the questions presented 
in the AOJ's examination request.  If any 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claims, to 
include denial.  See 38 C.F.R. § 3.655 
(2010).

2.  The RO should then readjudicate the 
Veteran's claims.  If any claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


